Citation Nr: 1826383	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left hip disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability prior to December 2014, and in excess of 30 percent from February 2016.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Tieesha N. Taylor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attended a hearing before the Board in March 2018.  A transcript is of record.  

The Board notes that the Veteran received a 100 percent convalescent rating for his left knee disability as part of an April 2015 rating decision issued following a surgery performed on the Veteran's left knee.  The 100 percent rating was effective between December 2014 and February 2016.  Given the April 2015 rating decision, the Board has characterized the Veteran's claim of entitlement to an increased rating for his left knee disability as described above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran should be afforded new VA examinations to assess the severity of the service-connected disabilities on appeal, to include a discussion of the information required under Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an examination with an appropriate medical professional to determine the current severity of his low back disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include range of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S THORACOLUMBAR SPINE IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, AND SHOULD DISCUSS ANY NEUROLOGICAL OR RELATED SYMPTOMS ASSOCIATED WITH THE VETERAN'S LOW BACK DISABILITY.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After completing the development requested in item 1, schedule the Veteran for an examination with an appropriate medical professional to determine the current severity of his left and right knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include range of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S KNEES IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  After completing the development requested in item 1, schedule the Veteran for an examination with an appropriate medical professional to determine the current severity of his left hip disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include range of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S LEFT HIP IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, and should also assess the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

5.  Readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, provide a supplemental statement of the case and afford the Veteran with opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




 (CONTIUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


